Order Filed August 15, 2016




                                                   In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                           No. 05-16-00753-CV

                                   IN RE SONIA ALVAREZ, Relator

                      Original Proceeding from the 301st Judicial District Court
                                        Dallas County, Texas
                                 Trial Court Cause No. DF-07-16957

                                                 ORDER
                               Before Justices Bridges, Myers, and Schenck

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s petition for

writ of mandamus. We ORDER the trial judge to render an order granting mother’s April 25, 2016

amended motion to transfer venue and transferring the SAPCR to Collin County within ten days of the

date of this Court’s order. Should the trial judge fail to comply with this order, the writ will issue. We

ORDER the trial judge to file with this Court, within fifteen (15) days of the date of this order, a certified

copy of her order issued in compliance with this order.

                                                             /s/ LANA MYERS
                                                                 JUSTICE